Case 2:20-cv-00430-CCC-ESK Document 32 Filed 06/08/20 Page 1 of 4 PageID: 647




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




 MICHAEL B. MORGAN,
                                                Case No. 20-cv-00430-CCC-ESK
              Plaintiff,

 v.
                                                    OPINION AND ORDER
 QUEST DIAGNOSTICS INC.,

              Defendant.


       THIS MATTER having come before the Court on defendant’s motion to stay
 discovery (Motion to Stay) (ECF NO. 25); and plaintiff having opposed the Motion
 to Stay (ECF No. 26); and defendant having filed a reply to plaintiff’s opposition
 (ECF No. 26); and the Court having held a telephone status conference on June 8,
 2020 (Conference); and the Court finding:

       1.    Plaintiff filed the complaint on January 14, 2020.    (ECF No. 1.)

       2.   On March 11, 2020, defendant filed a motion to dismiss (Motion to
Dismiss). (ECF No. 13). Plaintiff opposed the Motion to Dismiss (ECF No. 21)
and defendant filed a reply to the opposition (ECF No. 28).

        3.   On March 24, 2020, the Court held an initial scheduling conference
pursuant to Rule 16 of the Federal Rules of Civil Procedure (Rules). (Minute
entry after ECF No. 19.) Prior to the conference, the parties submitted a Joint
Proposed Discovery Plan (Plan). (ECF No. 17.) In the Plan, defendant
proposed “no discovery should occur before the Court issues a decision on the
motion to dismiss.” (Id. ¶ 8(c).)

        4.    The Court denied defendant’s request to stay discovery pending the
resolution of the Motion to Dismiss and entered a Pretrial Scheduling Order
(Scheduling Order). (ECF No. 19.) Under the Scheduling Order, fact
discovery is to be concluded by September 21, 2020. (Id. ¶ 2.)

       5.   Defendant argues discovery should be stayed because: (1) of the
ongoing public health crisis relating to COVID-19; (2) it is “on the front lines of
Case 2:20-cv-00430-CCC-ESK Document 32 Filed 06/08/20 Page 2 of 4 PageID: 648



providing essential COVID-19 testing” 1; and (3) the Court will likely grant its
Motion to Dismiss. (ECF No. 25-1 pp. 11–12.)

        6.    This Court has the discretion to stay a proceeding whenever “the
interests of justice” mandate “such action.” United States v. Kordel, 397 U.S. 1,
12 n.27 (1970). The Court’s authority “to control the disposition of the causes
on its docket with economy of time and effort” implicitly carries with it “the
power to stay proceedings[.]” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
In making such a determination, courts “must weigh competing interests” and
strive to “maintain an even balance[,]” id. at 254–55, mindful that the stay of a
civil proceeding constitutes “an ‘extraordinary remedy.’” Walsh Sec., Inc. v.
Cristo Prop. Mgmt., Ltd., 7 F.Supp.2d 523, 526 (D.N.J. 1998).

       7.    Generally, the filing of a dispositive motion does not constitute
“good cause” under Rule 26(c) to stay discovery. Gerald Chamales Corp. v. Oki
Data Ams., Inc., 247 F.R.D. 453, 454 (D.N.J. 2007).

        8.    Courts weigh a number of factors in deciding whether to grant a
stay of discovery including: (1) whether a stay would unduly prejudice or present
a clear tactical disadvantage to the non-moving party; (2) whether denial of the
stay would create a “clear case of hardship or inequity”; (3) whether a stay would
simplify the issues and the trial of the case; and (4) whether discovery is complete
and/or a trial date has been set. Akishev v. Kapustin, 23 F.Supp.3d 440, 446
(D.N.J. 2014).

        9.    The first factor weighs in favor of denying the Motion to Stay.
Although defendant believes there is little chance its Motion to Dismiss will not
be granted, plaintiff believes defendant has failed to demonstrate “a clear and
unmistakable” likelihood of success on the Motion to Dismiss. (ECF No. 26 p.
12.) At this time, the likelihood of success on the Motion to Dismiss is unknown.
Plaintiff, in opposition to the Motion to Dismiss, moreover, has argued that
certain issues require discovery before resolution. (ECF No. 21 pp. 15–16.).
Also, given the judicial emergency in this District, the resolution of the Motion
to Dismiss may be many months away.2 Accordingly, the delay in proceeding
with discovery would unduly prejudice plaintiff and present a clear tactical
disadvantage to plaintiff.



       1 No affidavit or declaration has been supplied by a representative of defendant to
support this allegation. Instead, defendant’s counsel attached a copy of a “Media
Statement” to her “certification.” (ECF No. 25-3 and 25-20.) Additionally, the certification
has an incorrect jurat. See 28 U.S.C. § 1746. Counsel for both parties are directed to file
corrected versions of their declarations with the correct jurat.

       2   The Motion to Dismiss was fully briefed as of April 13, 2020.   See ECF No. 14.

                                                2
Case 2:20-cv-00430-CCC-ESK Document 32 Filed 06/08/20 Page 3 of 4 PageID: 649



        10. The second factor weighs in favor of denying the Motion to Stay
because proceeding with discovery will not create a clear case of hardship or
inequity. The only “evidence” of hardship presented by defendant is its “Media
Statement” purporting to notify the public of the number of COVID-19 tests it
has administered and the backlog of tests. (ECF No. 25-20.) The “Media
Statement” does not present sufficient evidence that would warrant a finding
that defendant cannot proceed with discovery. At the initial scheduling
conference, the Court provided an extended period of time for fact discovery
through September 21, 2020. The Court is mindful of the challenges presented
by the ongoing public health crisis and the important testing being administered
by defendant. However, without some evidence and explanation of how the
public health crisis prevents defendant from proceeding with any discovery, this
factor weighs in favor of denying a stay. Additionally, defendant will not be
prevented from presenting an application to extend the time for discovery as the
COVID-19 situation evolves.

        11. The third factor weighs slightly in favor of granting a stay because
the resolution of the Motion to Dismiss may simplify the issues and the trial of
the case. However, as set forth above, the likelihood of success of the Motion to
Dismiss is unknown and, as expected, the parties strongly disagree about the
eventual outcome. Additionally, during the Conference, plaintiff’s counsel
advised that he intends to file a motion for leave to file an amended complaint
based on additional information he recently discovered, which he believes will
obviate the Motion to Dismiss.

        12. The last factor weighs in favor of denying a stay because discovery
is not complete and no trial date has been set.

       Accordingly,



       IT IS on this   8th day of June 2020    ORDERED that:

       1.    The Motion to Stay Discovery (ECF No. 25) is DENIED.

       2.    The Clerk of Court is directed to terminate the motion at ECF No.
25.

        3.   Defendant’s counsel is directed to file a declaration with a correct
jurat for ECF No. 25-3 within 14 days of the entry of this order. Plaintiff’s
counsel if directed to file a declaration with a correct jurat for ECF No. 26-1
within 14 days of the entry of this order.



                                          3
Case 2:20-cv-00430-CCC-ESK Document 32 Filed 06/08/20 Page 4 of 4 PageID: 650



         4.   A telephone status conference is scheduled for August 19, 2020 at
2:00 p.m. before Magistrate Judge Edward S. Kiel. The parties shall file a joint
letter, at least three business days before the conference advising of the status
of discovery, any pending motions, and any other issues to be addressed.



                                                 /s/ Edward S. Kiel
                                                Edward S. Kiel
                                                United States Magistrate Judge




                                          4
